Citation Nr: 1233469	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to a rating greater than 10 percent for patellofemoral pain syndrome (PFS) of the right knee. 

3.  Entitlement to a rating greater than 10 percent for PFS of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the RO which granted service connection for the above enumerated disabilities and assigned noncompensable ratings.  The Veteran perfected a timely appeal with respect to that rating decision.

Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In October 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the Winston-Salem RO.  A copy of the hearing transcript is associated with the claims folder.

This claim was previously before the Board and remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, in June 2009 and February 2011. 

By means of a rating decision dated April 2012, the RO awarded separate 10 percent ratings for PFS of the right and left knees effective to the date of claim, March 19, 2005.

The Board notes that the Veteran's most recent VA clinical records are stored in the Virtual VA electronic folder.  The RO has reviewed and considered these documents in the May 2012 Supplemental Statement of the Case.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable rating for hypertension.  A 10 percent rating contemplates hypertensive vascular disease (hypertension and isolated systolic hypertension) manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; history of diastolic pressure predominantly 100 or more which is controlled by continuous medication.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran has reported being placed on hypertensive medications at the Wilmington Community Based Outpatient Clinic (CBOC) due to diastolic pressures meeting or exceeding 100.  The available clinical records from the Philadelphia VA Medical Center (VAMC) reflect current prescriptions of Lisinopril and amlodipine besylate to treat service-connected hypertension.  Unfortunately, the record does not contain records from the Wilmington CBOC to determine the blood pressure readings which led to the Veteran being placed on continuous medication.

Accordingly, the Board must remand this claim to obtain records from the Wilmington CBOC since November 24, 2008, all nursing charts from the Veteran's hospitalizations at the Philadelphia VAMC between July 2011 and March 2012, and all clinical records from the Philadelphia VAMC since April 25, 2012.

The Veteran has also reported receiving treatment for his service-connected bilateral knee disability at the Wilmington CBOC.  The record is unclear whether any additional records from this facility would be relevant to this appeal.  VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A Board decision rendered without review of all relevant VA treatment records could form the basis for revision or reversal on the basis of clear and unmistakable error.  See VAOPGCPREC 12-95 (May 10. 1995).  As such, the Board will defer adjudication of the bilateral knee claims pending receipt of the additional VA records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record relevant treatment records for the Veteran's hypertension and bilateral knee disabilities from the Wilmington CBOC since November 24, 2008, all nursing charts from the Veteran's hospitalizations at the Philadelphia VAMC between July 2011 and March 2012, and all clinical records from the Philadelphia VAMC since April 25, 2012.

2.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


